The defendant pleaded not guilty, and the statute of limitations. The cause was tried before his Honor, Swain, J., at GUILFORD, on the last circuit. The plaintiff proved the speaking of the slanderous words charged in the declaration, and to support his second count produced the original record of his acquittal in Stokes County Court, where a charge of stealing sheep was preferred against him by the defendant. He also proved that the slanderous words were spoken by the defendant immediately after the verdict of not guilty was returned, and relied upon the date of the verdict to rebut the plea of the statute of limitations. The defendant objected to the introduction of the original record of Stokes County Court, and insisted that by an act of Assembly the plaintiff could only use a certified copy. The objection was overruled and, under the instructions of his Honor, the jury found a verdict for *Page 57 
the plaintiff on the first count in his declaration, and assessed his damages to $1,250, and on the second count a verdict was returned for the defendant.
A rule for a new trial was obtained: First, because the original record had been improperly read to the jury; and, second, because the damages were excessive.
His Honor being satisfied with the verdict as to the damages, (56) and thinking if there had been any error in permitting the original record to be read, it had not prejudiced the defendant, as the jury had found for him on the second count, discharged the rule, and the defendant appealed.
The case states that the plaintiff introduced the original record of the trial for the purpose of supporting the second count in his declaration which was for a malicious prosecution, and that this evidence was objected to by the defendant's counsel on the ground that an act of Assembly required the production of a certified copy, and not of the original record in such a case. The act of Assembly relied upon has not been pointed out, and the regret is the less, as the plaintiff has failed upon that count in his declaration, and the defendant can have no interest in further examining the question.
With respect to the testimony introduced by the plaintiff, in reference to the plea of the statute of limitations, the objection taken cannot be sustained. The witness stated that the words were spoken after the trial of the indictment in the county court. It was surely competent for the plaintiff to prove by the record when the trial took place, and the record for that purpose was entirely sufficient.
With respect to the claim which the defendant may have for a new trial, on account of the damages being excessive, it is sufficient to say that the judge of the Superior Court, who tried the cause, was the sole judge of that question. He has stated that he was satisfied with the verdict. This Court did not hear the evidence, and of course ought not, and cannot, control any opinion of the judge below formed upon that evidence.
PER CURIAM.                                    Judgment affirmed.
Cited: Brown v. Morris, 20 N.C. 566; Benton v. R. R., 122 N.C. 1010. *Page 58 
(57)